DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 2/10//2022, with respect to Claims 1, 5, 9-13, 17-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) of   has been withdrawn. 
Applicant’s arguments, see page 9, filed 2/10/2022, with respect to Claims 1, 5, 9-13, 17-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of Claims 1, 5, 9-13, 17-20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 5, 9-13, 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 5, 13, Chou teaches a residual image improving system with a voltage detector for detecting the voltage level of an external power by comparison to a predetermined voltage level under the operating power. Xiao teaches a gate line signal of each gate line at a high voltage where the first state is a normal operation state and the second state is a shut-down transient state and one gate driver of the gate drivers switches from the first state to the second state; the voltage of the non-inverting input terminal of the comparator would become higher than the voltage of the inverting input terminal and the output terminal of the comparator outputs high level, the switch transistor is switched on or the voltage of the non-inverting input terminal of the 
With respect to Claim 5, neither Chou, Xiao, Liang or Takahara teach a blur eliminating circuit applied to a display device, wherein the blur eliminating circuit comprises: a detection unit configured to detecting whether the display device is shut down, and generating a control signal after determining that the display device is shut down; a control unit connected to the detection unit and controlling a gate driving unit of 
With respect to claim 13, neither Chou, Xiao, Liang or Takahara teach a blur eliminating circuit disposed on the display panel and comprising: a detection unit configured to detect whether the display device is shut down, and generating a control signal after determining that the display device is shut down, 4874-2582-6317, v. 1Application No. 16/610,198 Attorney Docket No. 4459/2063PUS1 Response to Office Action dated 12 Nov 2021 Page 7 of 10 a control unit connected to the detection unit and controlling a gate driving unit of the display device according to the control signal so as to control a gate low voltage level outputted from the gate driving unit to be a predetermined voltage level, wherein the predetermined voltage level is configured to turn on a plurality of active switches of the display device for speeding up discharging of a plurality of liquid crystal capacitors and a plurality of storage capacitors of the display device after the display device is shut down, wherein the plurality of active switches are a thin film transistor, wherein the detection unit comprises a comparator and a first capacitor, a non-inverting terminal of the comparator receives a first predetermined voltage level and is grounded through the first capacitor, an inverting terminal of the comparator receives a second predetermined voltage level, and an output terminal of the comparator is connected to the control unit, wherein when the display device works normally, the first predetermined voltage level is equal to the second predetermined voltage level, so that the comparator outputs the control signal with a low voltage level; and when the display device is shut down, the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694                                                                                                                                                                                                        
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694